DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 2/9/2022 is considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1) and further in view of Marino et al. (US 9241101 B2).

	In regard to claim 1, Rogers discloses a method comprising: 
displaying a user interface on a display of a client device, the user interface comprising a virtual keyboard including a plurality of characters (Paragraph 0014 lines 22-25, Paragraph 0024 lines 24-29, Paragraph 0031 lines 8-10, and Paragraph 0033: on-screen keyboard displayed providing a rotating horizontal or vertical character row); 
fixing a focus of a cursor displayed in the user interface to a first row or a first column in the virtual keyboard, wherein at least one of the plurality of characters is within the focus of the cursor (Paragraph 0014 lines 39-42, Paragraph 0024 lines 32-38, and Paragraph 0033: stationary cursor (indicia) with focus on a character in the row); 
responsive to receiving a first request to move the cursor in a first direction in the virtual keyboard, wrapping the at least one of the plurality of characters around the first row or the first column to a last row or a last column of the virtual keyboard to present another of the plurality of characters within the focus of the cursor (Paragraph 0024 lines 26-39, Paragraph 0031 lines 10-21, and Paragraph 0033: directional input (e.g. horizontal) is provided to change focus to another character where the row of characters loops around in a circular fashion, e.g. in response to the directional input each character shifts position in row to be located in a different position where the first item can become the last item and last item can become the first item);
and responsive to receiving a second request to move the cursor in the virtual keyboard in a second direction, moving the focus of the cursor to a list of word suggestions (Paragraph 0014 lines 42-46, Paragraph 0024 lines 45-50, Paragraph 0027 lines 1-4, Paragraph 0030 lines 8-12, Paragraph 0032 lines 17-19, and Paragraph 0033: directional input in a second direction (e.g. vertical) is received to navigate focus to a recommendation row).
While Rogers teaches displaying a user interface on a display of a client device, the user interface comprising a virtual keyboard including a plurality of characters and fixing a focus of a cursor displayed in the user interface to a first row or a first column in the virtual keyboard, wherein at least one of the plurality of characters is within the focus of the cursor, they fail to explicitly show the virtual keyboard including a plurality of characters arranged in a plurality of rows and a plurality of columns, 
a virtual keyboard including a plurality of characters arranged in a plurality of rows and a plurality of columns, wherein at least two or more of the plurality of rows each comprise characters arranged in the plurality of columns (Fig. 7A and Column 16 lines 22-32: keyboard includes a first scrollable row of alphabetic characters arranged in columns and a second scrollable row of numeric and symbols characters arranged in columns).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rogers and Marino before him before the effective filing date of the claimed invention, to modify the displaying a user interface on a display of a client device, the user interface comprising a virtual keyboard including a plurality of characters and fixing a focus of a cursor displayed in the user interface to a first row or a first column in the virtual keyboard, wherein at least one of the plurality of characters is within the focus of the cursor taught by Rogers to include the virtual keyboard including a plurality of characters arranged in a plurality of rows and a plurality of columns, wherein at least two or more of the plurality of rows each comprise characters arranged in the plurality of columns of Marino, in order to obtain displaying a user interface on a display of a client device, the user interface comprising a virtual keyboard including a plurality of characters arranged in a plurality of rows and a plurality of columns, wherein at least two or more of the plurality of rows each comprise characters arranged in the plurality of columns and fixing a focus of a cursor displayed in the user interface to a first row of the plurality of rows or a first column of the plurality of columns in the virtual keyboard, wherein at least one of the plurality of characters is within the focus of the cursor.  It would have been advantageous for one to utilize such a combination as reducing the number of inputs required to enter numeric and special characters thereby speeding up the entry of numeric and special characters. In Rogers, when currently entering alphabetic characters, at 

In regard to claim 3, Rogers discloses displaying the list of word suggestions immediately adjacent to the first row or the first column (Figure 2 elements 206 and 208: recommendation row and character row are displayed adjacent to one another).

In regard to claim 4, Rogers discloses wherein the first direction is a horizontal direction; and the method further comprises, responsive to receiving the first request to move the cursor in the horizontal direction in the virtual keyboard, wrapping the at least one of the plurality of characters around the first column to the last column in the virtual keyboard (Paragraph 0024 lines 26-39, Paragraph 0031 lines 10-21, and Paragraph 0033: horizontal directional input is provided to change focus to another character where the row of characters loops around in a circular fashion, e.g. in response to the directional input each character shifts position in row to be located in a different position where the first item can become the last item and last item can become the first item).

In regard to claim 5, Rogers discloses wherein the first direction is a vertical direction; and the method further comprises, responsive to receiving the first request to move the cursor in the vertical direction in the virtual keyboard, wrapping the at least one of the plurality of characters around the first row to the last row in the virtual keyboard (Paragraph 0024 lines 26-39, Paragraph 0031 lines 10-21, and Paragraph 0033: vertical directional input is provided (see specifically Paragraph 0033 where horizontal is substituted with vertical) to change focus to another character where the row of characters loops around in a circular fashion, e.g. in response to the directional input each character shifts position in row to be located in a different position where the first item can become the last item and last item can become the first item). 

In regard to claim 6, Rogers discloses displaying a query builder that displays one or more characters as the one or more characters are selected from the virtual keyboard (Figs 2-4 element 204: input field that displays selected characters).

In regard to claim 7, Rogers discloses wherein the last row is located at an opposing side of the virtual keyboard from the first row and the last column is located at an opposing side of the virtual keyboard from the first column (Paragraph 0014 lines 22-25, Paragraph 0024 lines 24-29, Paragraph 0031 lines 8-10, and Paragraph 0033: on-screen keyboard displayed providing a rotating horizontal or vertical character row. Inherently, first row/column is on an opposing side last row/column).

In regard to claim 8, Rogers discloses responsive to receiving a third request to select one of the plurality of characters that are within the focus of the cursor, updating the list of word suggestions to include one or more entries including the selected one of the plurality of characters (Paragraph 0024 lines 45-50 and Paragraph 0032 lines 15-17: as more characters are selected the recommendation suggestions are updated).

In regard to claim 9, Rogers discloses wherein at least one of the one or more entries in the list has a word that is automatically completed based on the selected one of the plurality of characters (Figs. 4-5: ‘agent’ is automatically completed from the input of ‘ag’).

(Paragraph 0031 lines 18-21 and Paragraph 0032 lines 17-18: first input is horizontal while second input is vertical)

In regard to claim 11, Rogers discloses wherein the plurality of characters comprise all letters or symbols of a language being presented in the virtual keyboard (Paragraph 0024 lines 28-29: letters a to z).

In regard to claim 12, Rogers discloses wherein the client device is a television and the first request and the second request are received from a remote controller in communication with the television (Paragraph 0023 lines 1-4: television that receives commands from a remote control).

In regard to claims 13 and 15-19, medium claims 13 and 15-19 correspond generally to method claims 1 and 3-7, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

In regard to claim 20, system claim 20 corresponds generally to method claim 1 and recites similar features in system form and therefore is rejected under the same rationale.


5.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1), Marino et al. (US 9241101 B2), and further in view of Lee et al. (US 2016/0231885 A1).

(Paragraph 0024 lines 32-38), they fail to show the restricting movement of the plurality of characters within the virtual keyboard to a direction opposite to the first direction, as recited in the claims.  Lee teaches movement of displayed items in response to input in a first direction similar to that of Rogers.  In addition, Lee further teaches
displayed items are moved in a direction opposite the direction of input (Figs. 6a-6b and Paragraph 0173: right input causes items to move left). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Rogers, Marino, and Lee before him before the effective filing date of the claimed invention, to modify the movement of the plurality of characters within the virtual keyboard in response to input in a first direction taught by Rogers to include the displayed items are moved in a direction opposite the direction of input of Lee, in order to obtain restricting movement of the plurality of characters within the virtual keyboard to a direction opposite to the first direction.  It would have been advantageous for one to utilize such a combination as ensuring the focus of the next item within a stationary indicia is with respect to the users intention, e.g. if the user provides a right direction input they would expect the next item to the right to have focus and to accomplish that with respect to a stationary indicia requires the items to move in the opposite direction, left.

  In regard to claim 14, medium claim 14 corresponds generally to method claim 2 and recites similar features in medium form and therefore is rejected under the same rationale.

Response to Arguments
6.	The arguments have been fully considered but are moot in view of the claim amendments and new grounds of rejections. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards (9063642 B2), see at least Figs. 1-3, and Zavitaev et al. (US 8386958 B1), see at least Fig. 1, teach a virtual keyboard including a plurality of characters arranged in a plurality of rows and a plurality of columns, wherein at least two or more of the plurality of rows each comprise characters arranged in the plurality of columns.  Both teachings of Edwards and Zavitaev would be applicable to modify Rogers to arrive at the claimed invention for similar reasons as presented with respect to the combination of Rogers and Marino.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173